PER CURIAM.
Action in claim and delivery to recover nine pigs, the property of plaintiff, which had strayed upon defendant’s land and were held by him upon the claim that he was entitled to their possession for care and charges.
At the trial the questions litigated-were the identity of the pigs, and whether defendant knew within a certain period of time after taking them up that they belonged to plaintiff. There was upon both questions a clean-cut controversy of fact, which was submitted to the jury upon fair and impartial instructions by the trial court, with a verdict for plaintiff which was approved on the motion for a new trial. A review of the evidence leads to the conclusion that the verdict was not so palpably against the weight of evidence that it is the duty of this court to interfere.
Order affirmed.